Citation Nr: 1121670	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  04-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck injury.

2.  Entitlement to service connection for a back injury.

3.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 1986, from October 1990 to November 1991, and from February 1992 to July 1994.

This appeal originally came before the Board of Veterans' Appeals (Board) from an October 2003 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2007; a transcript of that hearing is of record.  In a March 2009 decision, the Board reopened the Veteran's claims for service connection for neck injury, back injury, and bipolar disorder, and remanded the reopened claims for additional development.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the Veteran reported on a service examination in July 1995 that she had injured her neck and back in July 1992.  Additionally, a statement from an agent of the State Farm Insurance Company dated in November 2003 indicated that the Veteran filed a claim based on an accident that occurred on July 21, 1992, that she was paid $4,956.33 under personal injury protection, and that physical therapy appointments were authorized for approximately four months after the accident.  No other records were available.

The record indicates that she had another automobile accident in May 2001 and also was involved in a rough bus ride in July 2001 that apparently injured her neck.

A VA examination report dated in February 2005 included diagnoses of degenerative disc disease of the lumbar and cervical spine that were likely as not related to injury sustained in July 1992.  However, a November 2005 addendum report stated that after review of the claims folder that the Veteran's current cervical and lumbar degenerative disc disease were less likely as not related to the injury sustained in July 1992.  There was no basis given for the revised opinion.  Thus, the Board determined that another examination, with full review of the claims folder, and a complete rationale for all opinions expressed, was necessary to assess the claims for service connection for neck and back injuries.  A VA examination was conducted in April 2009, however the examiner did not provide the requested rationale for the opinion regarding the etiology of the Veteran's claimed back and neck disorders.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Thus, a supplemental opinion must be obtained on remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's claim for service connection for bipolar disorder, the Board noted in its previous remand that the VA examination in January 2002 was done without review of the claims folder.  The March 2004 VA treatment record that diagnosed bipolar disorder and PTSD and stated that "both conditions appear to be related to pt's military experience in Iraq" also does not reflect a complete review of the record.  A current comprehensive VA psychiatric examination was thus indicated.  A VA examination was conducted in April 2009, however the examiner did not provide the requested rationale for the opinion regarding the etiology of the Veteran's bipolar disorder.  Thus, a supplemental opinion must be obtained on remand.  Barr, 21 Vet. App. at 311.

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  On remand, the requested medical opinions must be obtained and the AMC/RO should ensure that all requested development has been undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who conducted the April 2009 orthopedic examination of the Veteran and request that the examiner prepare an addendum to his opinion providing a complete rationale for his observation that the 1992 accident "seems to have caused a soft tissue injury" and the Veteran currently has chronic pain that "seems soft tissue in nature," but that "it is less likely than not that her current symptoms are related to the accident of military service."  

If the examiner is unavailable or determines that the requested addendum opinion cannot be provided without another examination of the Veteran, then such examination should be ordered.  The examiner should provide a rationale for any opinion provided. 

2.  Return the claims folder to the VA examiner who conducted the April 2009 psychiatric examination of the Veteran and request that the examiner prepare an addendum to his opinion providing a complete rationale for his statement that "this examiner could not see the relationship between this individual's present condition and her military service."  

The addendum opinion should specifically comment as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disorder, to include bipolar disorder, is attributable to service, including service in support of Desert Storm.  

If the examiner is unable to provide the requested addendum opinion without another examination of the Veteran, then such examination should be ordered.  The examiner should provide a rationale for any opinion provided. 

3.  Thereafter, the Veteran's claims on appeal must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If any benefit sought on appeal remains denied, the Veteran and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


